Citation Nr: 1112999	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for polymyositis.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2007, the Board remanded the case to the RO for additional development, i.e., to obtain records from the Social Security Administration.  The RO obtained these records in October 2007.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Polymyositis is not etiologically related to the Veteran's period of active military service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for polymyositis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2002 and August 2009.  After reviewing the notice, the Board finds the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in January 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from the Social Security Administration, and records from private medical caregivers identified by the Veteran.  

Although the RO did not conduct a medical inquiry in the form of a VA examination, there is no evidence that the claimed disability of polymyositis may be associated with an established injury or disease in service.  Under these circumstances, a medical examination with medical opinion is not required under 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).


Factual Background

The Veteran seeks service connection for polymyositis.  He contends that his current polymyositis is due to "the rigors of military life."  For the reasons explained below, the Board finds that entitlement to service connection for polymyositis is not warranted.

The record clearly shows that the Veteran has a current diagnosis of polymyositis.  Private medical treatment records reflect that in September 1990, diagnostic testing and pathological examination led to a diagnosis of polymyositis.  Private medical treatment records also reflect that the Veteran reported that his symptoms started approximately six months prior to the diagnosis as cramping in the his wrists. 

The Veteran's October 1970 entrance examination does not reflect that polymyositis or any other muscle disorder, sign, or symptom was reported by the Veteran or found on examination.  The Veteran's service treatment records also do no indicate any complaint, diagnosis, or treatment relating to polymyositis.  Moreover, the Veteran's April 1975 separation examination report does not show a reported history or diagnosis of polymyositis or any other muscle disorder, sign, or symptom, and the Veteran reported that his health was good to the best of his knowledge.

The record reflects that the Veteran receives treatment for multiple medical issues.  The Board has reviewed the records from his primary care physician and the rheumatologist who treat the Veteran's polymyositis, as well as the records of other physicians who have treated the Veteran for other conditions, including, hepatitis C, hypertension, diabetes, cardiac conditions, an abdominal aneurysm, and a back injury.  None of the physicians have indicated that the Veteran's current polymyositis is etiologically related to any aspect of the Veteran's period of active military service.  


Evidentiary Standards

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Thus, a veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

As noted above, the Veteran's service treatment records contain no complaint, finding, history, treatment, or diagnosis of polymyositis.  Additionally, a diagnosis of polymyositis is not documented until September 1990, more than 15 years after the Veteran's discharge from active military service.  Moreover, there is no evidence of continuity of symptomatology since service as the Veteran himself admitted that his symptoms of polymyositis only started approximately six months prior to the 1990 diagnosis and the Veteran's extensive medical treatment records since discharge reflect no complaints of symptoms of polymyositis until 1990.  Finally, there is no medical evidence relating the current diagnosis of polymyositis to the Veteran's active military service period.

The Veteran contends that his polymyositis is caused by "the rigors of military life."  The record does not reflect that the Veteran has any specialized medical training.  Therefore, the Board finds he is a lay person.  The Board notes that in certain circumstances, a lay person can competently address the etiology of a disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The Board finds that polymyositis is not a simple condition that can be identified by a lay person.  The Veteran's private medical treatment records reflect that polymyositis is a connective tissue disease that was only diagnosed after specialized testing.  Therefore, the Board finds that as a lay person, the Veteran is not competent to address the etiology of his current polymyositis.  Therefore, the Veteran's contention that his current polymyositis is etiologically related to the rigors of military life is not competent evidence.  

In summary, the Board finds that there is no competent evidence showing polymyositis during the Veteran's active military service, nor is there any competent evidence demonstrating continuity of symptomatology of polymyositis since discharge from active military service.  Finally, there is no competent evidence reflecting that the current polymyositis is etiologically related to the Veteran's period of active military service.  As such, it follows that entitlement to service connection for polymyositis is not warranted.  

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Service connection for polymyositis is denied.


REMAND

The Veteran contends that his current hepatitis C is etiologically related to receiving injections in service from a non-sterile inoculation air gun.

The Board has no reason to doubt the Veteran's sincerity in making this assertion.  Moreover, the Veteran is competent to report that he received injections during service.  Finally, the Board notes that use of non-sterile needles is listed as a risk factor for hepatitis C in the letter sent to the Veteran in July 2002.  Therefore, the Board finds that a medical opinion is necessary to address the medical probability that the Veteran contracted hepatitis C as a result of this inoculation, or as a result of any other in-service risk factor.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination.  The examiner must review the Veteran's claims file and note such review in the examination report.  The examination report should include a description of all of the Veteran's potential risk factors of hepatitis C exposure.
After examination, review of the claim folder, and any tests that are deemed necessary, the examiner should provide an opinion as to whether it is as likely as not that the Veteran's current hepatitis C disability had its onset in service, or whether such disorder is related to service.  The examiner should review the Veteran's service treatment records to determine if the Veteran's current hepatitis C is related to any aspect of active military service, including inoculations.   In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. After the above development has been completed, adjudicate the claim.  If the determination remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


